t c memo united_states tax_court sid paul ruckriegel petitioner v commissioner of internal revenue respondent al a ruckriegel petitioner v commissioner of internal revenue respondent docket nos filed date ps were each 50-percent shareholders in an s_corporation that incurred ordinary losses before and during the years in question and they were also 50-percent partners in a partnership that advanced funds both directly and indirectly through ps to the s_corporation in the issue for decision is whether all or a portion of those advances resulted in loans from the partnership to ps and from ps to the s_corporation thereby providing ps with sufficient bases in the s_corporation under sec_1366 i r c to permit each p to deduct his 50-percent share of that corporation’s ordinary losses for the years in question held only the partnership advances through ps resulted in loans from the partnership to ps and from ps to the s_corporation and those advances provided ps with sufficient bases in the s_corporation to deduct only a small portion of that corporation’s ordinary_loss and none of its ordinary_loss scott w dolson and robert c webb for petitioners denise a diloreto and mark d eblen for respondent memorandum findings_of_fact and opinion halpern judge these consolidated cases involve the following determinations by respondent of deficiencies in petitioners’ federal_income_tax year al a ruckriegel sid paul ruckriegel dollar_figure big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar the issue for decision is whether petitioners had sufficient bases in their s_corporation sidal inc sidal during and the audit years under sec_1366 to the term s_corporation is defined in sec_1361 in general an s_corporation has no federal_income_tax liability and its items of income deduction credit and such are passed through to ie taken into account by its shareholders see sec_1363 sec_1366 permit each of them to deduct his pro_rata share of sidal’s ordinary losses to the extent of dollar_figure for and dollar_figure for sometimes the basis issue the notices of deficiency contain certain other adjustments that are purely computational their resolution solely depends upon our resolution of the basis issue the parties stipulate that sid paul ruckriegel’s sid’s deduction for sidal’s losses was dollar_figure but sid’s return confirms that he reported a loss of dollar_figure from sidal that is also the amount of the sidal loss respondent disallowed in the notice_of_deficiency issued to sid erroneous stipulations are not binding on this court see 87_tc_135 n affd 914_f2d_396 3d cir therefore we find that sid’s reported loss from sidal is dollar_figure in his notices of deficiency respondent also made adjustments pursuant to sec_267 increasing each petitioner’s passthrough income from sidal by dollar_figure for and dollar_figure for attributable to sidal’s disallowed deductions for interest owed to a related_party respondent characterizes the adjustments both on brief and in his notices of deficiency as increases in each petitioner’s interest_income from sidal although petitioners assign error to those adjustments in their petitions they make no argument either in their trial memoranda or on brief concerning the adjustments consequently we consider the adjustments to have been conceded by petitioners see 117_tc_117 n 91_tc_524 ndollar_figure 67_tc_94 n findings of fact4 some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated by this reference at the time the petitions were filed petitioner sid paul ruckriegel sid resided in peoria illinois and petitioner al a ruckriegel al resided in terre haute indiana sidal inc sidal an indiana corporation elected s_corporation status at the time of its organization in and retained that status through date during that period petitioners were each 50-percent shareholders in sidal sidal operated approximately fast food franchise restaurants throughout indiana and part of illinois during the period from its incorporation in through sidal operated at a loss sid and al actively managed the sidal restaurants paulan properties partnership from its formation in through date petitioners were each 50-percent partners of paulan properties partnership paulan a general_partnership governed by indiana to the extent that petitioners fail to object to respondent’s proposed findings_of_fact or vice versa we conclude that those proposed findings_of_fact are correct except to the extent that the nonobjecting party’s proposed findings_of_fact are clearly inconsistent therewith see 118_tc_106 n affd 353_f3d_1181 10th cir law paulan owns real_property and leases it to several of the restaurants operated by sidal as well as to other restaurant operators petitioners managed paulan’s properties from through paulan operated at a profit other individuals and entities related to paulan and sidal lovella ruckriegel lovella and robert ruckriegel robert are petitioners’ parents pursuant to the paulan partnership_agreement control and management of paulan were vested in lovella as a practical matter however lovella’s duties consisted of receiving depositing and recording incoming cash and writing and recording checks on paulan’s behalf robert and lovella own the controlling_interest in br associates inc which provides financial advice bookkeeping secretarial and administrative services to paulan and sidal larry freyberger freyberger works for br associates inc with the title of controller and he maintains sidal’s general ledger his services on behalf of paulan consist of receiving the check register from lovella and computerizing the transactions recorded therein using previously assigned account numbers he and his staff provide general bookkeeping services for sidal and provide a trial balance5 to an outside certified_public_accountant c p a at yearend a trial balance or adjusted trial balance is a record taken from the books of account see cooper ijiri kohler’s dictionary for accountant sec_24 sec_514 6th ed ralph michel michel was the outside c p a and he prepared tax returns for paulan and sidal for and and for petitioners for he has been the principal tax adviser to petitioners since and to paulan and sidal since their formation in ernst young ey prepared and compiled financial statements for paulan and sidal and prepared tax returns for those entities for ey did not audit the books of either entity prior audits and tax planning discussions between michel and petitioners respondent audited petitioners’ and returns a result of that audit was the denial of petitioners’ deductions of sidal’s and losses on the ground that petitioners lacked bases in sidal petitioners paid the deficiencies relating to the denial of those deductions after that audit michel spoke with the internal_revenue_service irs agent who conducted the audit regarding the proper way to structure future loans to sidal so as to enable petitioners to achieve bases in sidal equal to the loan amounts in after that conversation michel advised petitioners that loans to sidal could be structured to obtain tax bases for them in sidal and he advised them regarding that structure the loans to sidal were structured in accordance with michel’s advice the irs agent auditing petitioners’ and tax years did not challenge petitioners’ passthrough deductions of sidal’s losses to the extent of petitioners’ bases in sidal attributable to dollar_figure million wire transfers from paulan to each petitioner and from each petitioner to sidal on date the wire transfer payments and a dollar_figure capital_contribution by each petitioner to sidal on date description of the loans on occasions during the period paulan transferred funds directly or indirectly via the wire transfer payments to sidal the bank loans that constituted the source of the funds the transactions themselves and the manner in which they were reflected in the financial statements of paulan and sidal are described as follows paulan bank borrowings july - dollar_figure dollar_figure million less dollar_figure in closing costs from the merchants bank of terre haute indiana merchants bank the dollar_figure million merchants bank loan on their individual returns for petitioners each claimed a debt basis of dollar_figure million in sidal attributable to the wire transfer payments and they deducted suspended sidal losses from prior years as noted in the text respondent did not challenge those deductions the amounts of basis attributable to those payments that carried over to are not certain a basis schedule for prepared by michel indicates a remaining basis from those payments of dollar_figure for each petitioner but petitioners’ returns indicate a remaining basis of dollar_figure for al and dollar_figure for sid as discussed infra respondent denies the existence of any post-1998 carryover_basis under sec_1366 attributable to the wire transfer payments july - dollar_figure million in the form of a revolving loan line of credit arrangement with merchants bank the dollar_figure million merchants bank loan both the dollar_figure million and the dollar_figure million merchants bank loans were secured_by assets of both paulan and sidal and guaranteed by sidal robert lovella and petitioners december - dollar_figure million from merchants bank the dollar_figure million merchants bank loan secured_by life_insurance policies securities and paulan real and personal_property and also guaranteed by sidal robert lovella and petitioners paulan payments the july payment on july paulan wrote a check to sidal for dollar_figure million the source of that payment was the dollar_figure million merchants bank loan sidal’s adjusted trial balances for its taxable years ending date and reflect the dollar_figure million payment to it as giving rise to a note payable to paulan correspondingly paulan’s adjusted trial balances for its taxable years ending date and reflect the dollar_figure million payment to sidal as giving rise to a note receivable from sidal sidal made principal and interest payments to paulan on that note of dollar_figure in dollar_figure in dollar_figure in and paulan’s adjusted trial balances for its taxable years ending date and are not in evidence dollar_figure in no adjusting journal entries were made on any of the above-mentioned paulan and sidal trial balances to recharacterize either paulan’s july payment to sidal or any of the principal and interest payments by sidal to paulan as consistent with first loans by paulan to petitioners and then loans by petitioners to sidal the november wire transfer payments the source of the wire transfer payments is not clear from the record all of the paulan and sidal adjusted trial balances in evidence beginning with the adjusted trial balances for the taxable_year ending date reflect the wire transfer payments as dollar_figure million loans from paulan to each petitioner and from each petitioner to sidal sidal made principal and interest payments directly to paulan in connection with the wire transfer payments totaling dollar_figure in dollar_figure in and dollar_figure in the parties stipulated that the source of the wire transfer payments were the dollar_figure million merchants bank loan which occurred on date weeks after the wire transfer payments as noted petitioners’ claims of basis in sidal under sec_1366 attributable to the wire transfer payments were not challenged by respondent in connection with the audit of petitioners’ and returns - - during paulan wrote four checks to sidal as follows jan feb aug oct total dollar_figure big_number big_number big_number big_number the source of those payments was the dollar_figure million merchants bank loan sidal’s adjusted trial balances for the taxable years ending date and reflect a note payable to paulan in the sum of dollar_figure and paulan’s adjusted trial balance for the taxable_year ending date reflects a corresponding note receivable from sidal no adjusting entries were made on those trial balances to recharacterize paulan’s payments to sidal to the extent of dollar_figure as paulan’s loans to petitioners and petitioners’ loans to sidaldollar_figure handwritten there is no explanation in the record for the discrepancy between the total amount of the paulan checks dollar_figure and the dollar_figure note payable from sidal to paulan reflected on sidal’s adjusted trial balances although a handwritten entry on sidal’s adjusted trial balance for its taxable_year ending date indicates that the dollar_figure note payable to paulan was reclassed by ajes adjusting journal entries and sidal’s general ledger for reflects the elimination on date of dollar_figure as an intercompany note to paulan sidal’s adjusted trial balance for the following year still reflects the dollar_figure as a note payable to paulan as of date entries on sidal’s adjusted trial balance for its taxable_year ending date show principal and interest payments on those loans of dollar_figure and dollar_figure respectively on date paulan borrowed dollar_figure from bavaria inc a c_corporation the stock of which is wholly owned by robert and lovella on date paulan used the proceeds of that loan to write a check to sidal for dollar_figure on date paulan borrowed dollar_figure from civitas bank that loan was secured_by certain marketable_securities and guaranteed by robert and lovella on date paulan used the proceeds of that loan to write a check to sidal for dollar_figure although both paulan’s and sidal’s general ledgers for reflect the two advances as resulting in a dollar_figure payable from sidal to paulan adjusting entries were made on both entities’ adjusted trial balances for the taxable_year ending date to change the dollar_figure from a note payable by sidal to paulan to notes for dollar_figure and dollar_figure payable by sidal to each petitioner and receivables by paulan from each petitioner - - on date paulan borrowed dollar_figure from old national bank formerly merchants bank dollar_figure the loan was secured in part by paulan real_property and guaranteed by robert lovella and petitioners the loan was the source of the following three paulan checks to sidal written in jan mar oct total dollar_figure big_number big_number big_number although sidal’s adjusted trial balance for its taxable_year ending date originally reflected a note payable to paulan for dollar_figure million adjusting entries were made as of date to reflect instead notes payable to petitioners for dollar_figure each the promissory notes sometime during the years petitioners each executed promissory notes to paulan and sidal executed promissory notes to each petitioner collectively the promissory paulan applied for and old national bank approved a dollar_figure loan there is no explanation in the record for the dollar_figure discrepancy between the loan applied for and approved and the actual amount of the loan notes bearing the following dates of execution and in the following amounts date sid to paulan sidal to sid al to paulan paulan to sid dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number the date promissory notes predate the transaction to which they relate ie paulan’s date check to sidal for dollar_figure million similarly the april and date promissory notes predate the transactions to which they relate ie paulan’s december and date checks to sidal for dollar_figure and dollar_figure respectivelydollar_figure thus for each alleged effective date there were four promissory notes one each by sid and al to paulan and two by sidal one each to sid and al in matching amounts with the exception of the notes dated date which correspond to the dollar_figure million wire transfer payments and the notes dated date each promissory note represents one-half of the amount of a check from paulan to sidal the notes dated date each represent one-half of dollar_figure the apr and date promissory notes bear effective dates and amounts corresponding to paulan’s borrowings continued directors and partners’ minutes sidal for each sidal promissory note petitioners in their capacities as the directors of sidal executed minutes of a special meeting of the board_of directors of sidal inc which purported to be the minutes of a board_of directors meeting to authorize the borrowing from each petitioner and the promissory note to each petitioner in each case the specified date of the board_of directors meeting was the effective date appearing on the corresponding promissory notes paulan petitioners in their capacities as the sole general partners of paulan executed minutes of the special meeting of the partners of paulan properties specifically authorizing the following loans the wire transfer payments reflected in the promissory notes of dollar_figure million from each petitioner to paulan dated date the dollar_figure check to sidal dated date reflected in the promissory notes of dollar_figure from each petitioner to paulan dated date and the dollar_figure check to sidal dated date reflected in the promissory notes of dollar_figure from each petitioner dated date the partners’ minutes authorizing those three continued of dollar_figure on date and dollar_figure on date loans to petitioners reflect meeting dates of date date and date the dates of petitioners’ promissory notes petitioners also executed partners minutes reflecting an date meeting of the paulan partners a date prior to any of the paulan bank borrowings or advances to sidal or petitioners those minutes in effect provide advance authorization for any future paulan loans to petitioners for the purpose of enabling them to relend the funds to sidal and for those loans to take the form of direct payments to sidal none of the sidal or paulan minutes described herein collectively the minutes were drafted and executed earlier than date and the minutes describing an date sidal board_of directors meeting were drafted and executed sometime after date stock basis petitioners’ adjusted tax bases in their sidal stock were zero as of date and i introduction opinion respondent disallowed each petitioner’s deduction of his percent share of sidal’s ordinary losses for and on the ground that petitioners had zero bases for their respective investments in sidal each petitioner’s basis in sidal depends on the characterization properly attaching to certain payments originating with paulan a partnership and ultimately received by sidal an s_corporation those payments were made on various dates beginning in and ending in the payments in all but one instance the payments were made directly by paulan to sidal the paulan direct payments in that one instance the wire transfer payments payment by paulan was made indirectly through petitioners to sidal the paulan direct payments totaled dollar_figure and the wire transfer payments totaled dollar_figure million we must determine the extent if any to which the payments provided petitioners with bases in sidal ii burden_of_proof a sec_7491 in general the taxpayer bears the burden of proving that the commissioner’s determinations in the deficiency_notice are in error see rule a sec_7491 provides however that i f a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s proper tax_liability the burden_of_proof with respect to that issue shall be on the commissioner see also rule a credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer if no contrary evidence were submitted see 116_tc_438 bernardo v commissioner tcmemo_2004_199 n sec_7491 applies only if the taxpayer complies with any substantiation requirements imposed by the internal_revenue_code maintains all required records and cooperates with the commissioner for witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving compliance with the conditions of sec_7491 and b h conf rept pincite 1998_3_cb_747 b arguments of the parties petitioners argue that the burden_of_proof with respect to the basis issue shifts to respondent because they complied with all of the conditions of sec_7491 and presented credible_evidence of sufficient bases in sidal to sustain their passthrough deductions for the audit years although respondent concedes that petitioners complied with the record maintenance and cooperation requirements of sec_7491 he argues that petitioners did not comply with the substantiation requirement of sec_7491 and that therefore the burden_of_proof on the basis issue remains with petitioners respondent also argues that petitioners failed to introduce credible_evidence of their bases in sidal during the audit years c analysi sec_1 the paulan direct payments for reasons discussed infra we agree with respondent that petitioners have failed to introduce credible_evidence that the paulan direct payments provided them with bases in sidal during the audit years therefore it is unnecessary to address the issue of petitioners’ compliance with the requirement of sec_7491 to substantiate any item as it may apply to those payments because we find that petitioners have failed to introduce credible_evidence that the paulan direct payments provided petitioners with basis in sidal we decide the basis issue as it relates to those payments in respondent’s favor ie the absence of credible_evidence that petitioners acquired bases in sidal by virtue of the paulan direct payments necessarily means that petitioners cannot sustain their resulting burden_of_proof with respect to those payments see bernardo v commissioner supra n the wire transfer payments because we base our decision discussed infra regarding petitioners’ bases in sidal attributable to the wire transfer payments upon a preponderance_of_the_evidence assignment of the burden_of_proof under sec_7491 is unnecessary see frgc inv llc v commissioner tcmemo_2002_276 affd on this issue 89_fedappx_656 9th cir polack v commissioner tcmemo_2002_145 n affd on this issue 366_f3d_608 8th cir iii petitioners’ bases with respect to sidal a principal statutory provisions sec_1366 provides that a shareholder of an s_corporation shall take into account his pro_rata share of the s corporation’s items of income loss deduction or credit for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year sec_1366 however limits the amount of such losses and deductions without distinction losses that a shareholder may take into account for any taxable_year to an aggregate amount not exceeding the sum of his adjusted_basis in the stock of the s_corporation and his adjusted_basis in any indebtedness of the s_corporation to the shareholder any losses so disallowed may be carried forward indefinitely see sec_1366 b summary of the parties’ arguments petitioners contend that all of the payments were in substance direct loans from them one-half each to sidal that increased their debt bases in sidal under sec_1366 by an amount sufficient to sustain the deductions for sidal’s operating losses reported on their returns for the audit years respondent contends that all of those payments were interentity loans from paulan to sidal that did not increase petitioners’ debt bases in sidal and that petitioners had zero bases in sidal during the audit years c applicable caselaw introduction there are two types of payments at issue the wire transfer payments which were made by paulan to petitioners and then by petitioners to sidal and the paulan direct payments which in form were made by paulan directly to sidal in each case for petitioners to prevail the evidence must show that they not paulan made loans to sidal and that sidal’s resulting indebtedness ran directly to them not to paulan see eg 59_tc_172 t he key question is whether or not the debt of the corporation runs ‘directly to the shareholder’ a finding that sidal’s indebtedness ran to paulan a partnership with passthrough characteristics rather than directly to petitioners its partners would not satisfy that requirement see 61_tc_343 affd without published opinion 506_f2d_1051 3d cir moreover the evidence must show that the payments created indebtedness from sidal to petitioners on the dates of each payment to sidal petitioners’ subsequent recharacterization of those payments as back-to-back loans through them would not on account of that recharacterization give petitioners any debt-financed bases in sidal see 535_f2d_309 5th cir affg 63_tc_468 bhatia v commissioner tcmemo_1996_429 shebester v commissioner tcmemo_1987_246 see also 103_tc_711 paulan direct payments because the paulan direct payments were in fact payments from paulan directly to sidal and sidal repaid paulan directly petitioners must prove that paulan in making those payments and in receiving the repayments was acting on behalf of ie as agent of petitioners who were the actual lenders to sidal put another way petitioners must establish facts sufficient for us to draw the legal conclusion that on account of the paulan direct payments sidal was indebted to them not to paulan petitioners claim that it is indiana law that governs whether a debtor-creditor relationship exists and under indiana law intent governs petitioners cite union sec inc v merchants’ trust and sav co n e ind in which the supreme court of indiana set forth the test for distinguishing between a loan and a sale the test which determines whether the real transaction between the parties was a loan or a sale is the intention of the parties and their intention is to be ascertained from the whole transaction including the conduct of the parties as well as their written_agreement intent is indeed important we have said whether a transfer of money creates a bona_fide debt depends upon the existence of an intent by both parties substantially contemporaneous to the time of such transfer to establish an enforceable obligation of repayment 54_tc_1287 we also agree with the supreme court of indiana that the we must make an objective appraisal of intent see eg 125_tc_72 the subjective intent of the parties to a transfer that the transfer create debt does not override an objectively indicated intent to the contrary thus petitioners’ beliefs are not necessarily determinative see eg bhatia v commissioner supra stipulated conclusory statements by sole shareholder of two s_corporations in respect of bookkeeping entries evidencing shareholder’s assumption of indebtedness running from one corporation to the other insufficient to establish bona fides of the transactions in question and their economic_substance burnstein v commissioner tcmemo_1984_ testimony of sole shareholders of two s_corporations that when they caused one corporation to transfer money to the other they intended and believed that they were actually transferring their own money is not relevant to the question of whether they actually incurred risk of nonrepayment moreover transfers between related parties are examined with special scrutiny hubert enters inc and subs v commissioner supra pincite in the circumstances of this case where the entities involved in the transactions are wholly owned by petitioners petitioners bear a heavy burden of demonstrating that the substance of the transactions differs from their form see eg 174_f3d_928 8th cir nevertheless t he existence of a close relationship between the parties to the transaction is not necessarily fatal if other elements are present which clearly establish the bona fides of the transactions and their economic impact’ id quoting bhatia v commissioner supra in culnen v commissioner tcmemo_2000_139 revd on another issue 28_fedappx_116 3d cir the uncontradicted testimony was that the taxpayer had for many years used his controlled profitable corporation as an incorporated_pocketbook having the corporation make payments on his behalf that were posted to the corporation’s books as loans to the taxpayer creating a loan balance which periodically the taxpayer would liquidate by making payments to the corporation we found that in substance the corporation’s advances to a loss_corporation an s_corporation in which the taxpayer was a shareholder constituted economic outlays or payments on the taxpayer’s behalf thereby creating a tax basis for the taxpayer in the s_corporation under sec_1366 we reached a similar conclusion in yates v commissioner tcmemo_2001_280 the wire transfer payments in the case of the wire transfer payments the issue is whether the payments were in substance as well as in form back-to-back loans from paulan to petitioners and from petitioners to sidal or direct loans from paulan to sidal with petitioners serving as mere conduits for the transfer of funds if we find the latter to be the case we must apply the so-called step_transaction_doctrine and ignore as without independent legal significance the same-day wire transfers from paulan to each petitioner and from each petitioner to sidal see 56_tc_925 doctrine applied to disregard an intermediate back-to-back_loan designed to avoid the withholding of u s tax on interest payments to a foreign_corporation if we ignore petitioners’ participation in the transactions as without legal significance then as in the case of the paulan direct payments the issue will be whether paulan made funds available for_the_use_of and collected repayments of principal and interest from sidal as agent for or on behalf of petitioners d discussion the economic outlay requirement respondent’s principal argument is that petitioners failed to satisfy the requirement referred to in a number of cases eg bergman v united_states supra pincite hitchins v commissioner t c pincite that an increased basis in an s_corporation must entail an actual economic outlay by the shareholder taxpayer in respondent’s view that requirement is met only if the taxpayer invests in or lends to the s_corporation his own funds or funds borrowed from an unrelated party to whom he is personally liable we reject that view as we made clear in yates v commissioner supra and culnen v commissioner supra the fact that funds lent to an s_corporation originate with another entity owned or controlled by the shareholder of the s_corporation does not preclude a finding that the loan to the s_corporation constitutes an actual economic outlay by the shareholder it is not unusual for an individual to conduct multiple businesses through multiple entities some or all of which are passthrough entities eg s_corporations or partnerships nor is it unusual for one or more of those entities to be profitable and one or more to be unprofitable where the loss entity is an s_corporation we find no categorical rule under sec_1366 the regulations thereunder see sec_1_1366-2 income_tax regs the applicable caselaw or indeed as a matter of plain common sense requiring a common shareholder to fund the s corporation’s losses with funds from his mattress or with funds borrowed by him from a bank or other unrelated party rather than with funds obtained from another controlled_entity in order to obtain a basis in the unprofitable s_corporation to the extent of the funding recognizing as he must that culnen v commissioner supra supports petitioners’ position in principle respondent attempts to distinguish that case on the ground that in culnen the funds lent to the unprofitable s_corporation were derived from the after-tax profits of a related corporation whereas the funds supplied by paulan were in a preliminary step borrowed from unrelated banks or in one instance from bavaria inc a corporation wholly owned by robert and lovella a profitable entity’s use of undistributed after-tax profits that in essence belong to its controlling shareholders or partners for advances to an s_corporation in which those same shareholders or partners are investors is consistent with the argument that the profitable entity is acting on their behalf it is not however indispensable to that argument even though paulan borrowed money to fund sidal’s losses paulan might still have been acting on petitioners’ behalf in advancing the borrowed funds to sidal in that connection we note that although paulan did not possess the cash or cash_equivalent resources necessary to fund sidal’s losses it did own valuable real_property that could be and was used on petitioners’ behalf as collateral for the bank loans where the controlled_entity owns assets that in essence belong to the controlling shareholders or partners and can be used to obtain loans on behalf of the controlling shareholders or partners we see no need to distinguish culnen on the basis of the liquidity of the controlled entity’s assets sufficiency of petitioners’ evidence a the paulan direct payments introduction we have placed a high bar before any taxpayer who would disavow the form of a direct loan between two entities he controls and instead treat the loan as back-to-back loans through him see eg shebester v commissioner tcmemo_1987_246 the taxpayer may not so easily disavow the form of his transaction burnstein v commissioner tcmemo_1984_74 ‘a transaction is to be given its tax effect in accord with what actually occurred and not in accord with what might have occurred ’ quoting 429_us_569 in both shebester and burnstein the taxpayer’s attempt to recast a direct loan between commonly controlled entities as back-to-back loans through the taxpayer- owner was unsuccessful in yates v commissioner tcmemo_2001_280 and culnen v commissioner tcmemo_2000_139 that attempt was successful petitioners argue that their circumstances are controlled by yates and culnen petitioners’ argument that the paulan direct payments constituted bona_fide back-to-back loans through them individually is essentially premised on two grounds like the taxpayers in yates and culnen they have historically used paulan as an incorporated_pocketbook to discharge their personal obligations and the advances to sidal are merely another example of that practice and after respondent’s denial of shareholder basis for paulan’s pre-1997 advances to sidal petitioners at michel’s direction structured all subsequent paulan advances to sidal in a manner intended to constitute bona_fide back-to-back loans an intent that was clearly manifested by the promissory notes the minutes and the accounting for those advances by paulan and sidal we shall consider those grounds in turn status of paulan as an incorporated_pocketbook in yates v commissioner supra over a 4-year period the taxpayers wrote checks on the payor corporation’s account totaling dollar_figure for various personal expenses and at the taxpayer husband’s direction the payor corporation’s personnel wrote checks totaling dollar_figure to or for the taxpayers we concluded that the taxpayers used the payor corporation as an incorporated_pocketbook in culnen v commissioner supra we found that for many years including the years in question the taxpayer had used the payor corporation as an incorporated_pocketbook having the corporation make payments on his behalf which payments were posted to the payor corporation’s books as loans to the taxpayer in both yates and culnen we understood the term incorporated_pocketbook to describe the taxpayer’s habitual practice of having his wholly owned corporation pay money to third parties on his behalf whether that practice is habitual and whether it is probative of whether any ambiguous payment is being made by the corporation on behalf of its owner as opposed to on its own behalf are questions of fact to be resolved on the basis of the particular facts of the case the term incorporated_pocketbook describes a set of facts not a legal conclusion it is not a term of art the evidence indicates that over a 5-year period paulan wrote checks the checks to or on behalf of petitioners totaling dollar_figure summarized in a schedule entitled paulan properties summary of partners draw checks dollar_figure of those the schedule lists additional checks totaling dollar_figure but it is not clear that any of those checks were continued checks totaling dollar_figure were written to various taxing authorities in payment of petitioners’ personal tax_liabilities for al for sid and three totaling dollar_figure went to pay insurance premiums for sid the other checks totaling dollar_figure the checks were written to petitioners to al to sid all listed under the heading general presumably to use in any way they saw fit there is no evidence that the checks were treated on paulan’s books as anything other than distributions to petitioners we do not consider the checks as anything other than distributions of accumulated_profits or if more than accumulated_profits as return_of_capital being written to petitioners those checks are not evidence of their use of paulan as an incorporated_pocketbook ie to make payments directly to third parties on behalf of one or the other of petitioners moreover the paulan checks paid over a 5-year period for petitioners’ taxes and insurance approximately five checks a year are not of a volume or of such a general nature that we are convinced that paulan habitually paid petitioners’ bills in sum the checks and the conclusions to be drawn from them are insufficient to convince us that the paulan direct payments were made by paulan to sidal on petitioners’ behalf continued written for or on behalf of either sid or al personally analysis of petitioners’ evidence of loans by them to sidal a introduction both michel and petitioners gave uncontradicted testimony that they believed the wire transfer and paulan direct payments were structured so as to constitute back-to-back loans from paulan to petitioners and from petitioners to sidal thereby generating bases for petitioners in sidal equal to the loan amounts as we have already noted however supra section iii c of this report petitioners’ beliefs are not necessarily determinative and we must be objective in judging intent before we address the particular facts in front of us we make some preliminary observations yates v commissioner supra and culnen v commissioner supra instruct us that we are not required to find that sidal’s indebtedness ran to paulan rather than to petitioners solely because the flow of the borrowed funds ran directly from paulan to sidal and the flow of the principal and interest payments ran directly from sidal to paulan see also gilday v commissioner tcmemo_1982_242 n in which we were untroubled by such direct payments and characterized a scenario in which the s_corporation repays the shareholder who in turn repays the lender as the utilization of fruitless steps nor do we consider it fatal to petitioners’ position that the back-to-back_loan structure was adopted in order to enable petitioners to acquire tax bases in sidal ie for tax minimization or avoidance purposes this case does not involve a brief circular flow of funds beginning and ending with the original lender the sole purpose of which is to generate a tax basis in an s_corporation see kaplan v commissioner tcmemo_2005_218 and oren v commissioner tcmemo_2002_172 affd 357_f3d_854 8th cir in both of which we found that such an arrangement had no economic_substance and therefore did not involve the actual economic outlay required to create a basis in the s_corporation the loans to sidal had a valid business_purpose ie to provide working_capital for the operation and expansion of sidal’s business although the back- to-back loan structure was adopted in order to achieve tax bases for petitioners in sidal equal in amount to the loans that is a permissible motivation for that structure see 69_f2d_809 2d cir anyone may so arrange his affairs that his taxes shall be as low as possible affd 293_us_465 see also gilday v commissioner supra in which we sustained the taxpayer-shareholder’s loan basis in an s_corporation despite the parties’ agreement that the transaction which gave rise to that basis was motivated by tax considerations it is necessary however that petitioners’ intent to establish a back-to-back_loan structure in connection with the paulan direct payments be clearly manifested by the actions of the parties to those transactions viz petitioners paulan and sidal with that thought in mind we examine the parties’ actions as evidenced by the promissory notes the minutes and the accounting entries b the promissory notes petitioners point to the promissory notes as documentary_evidence of the back-to-back_loan structure and in particular of real enforceable loan obligations between them and sidal respondent argues that because the promissory notes reflected loans that were unsecured yet provided for the same interest rates as the secured bank loans to paulan ie because the terms of those loans were not arm’s-length and because the execution dates of the notes are uncertain they cannot be considered genuine we do not find the alleged failure of the promissory notes to satisfy an arm’s-length standard to be of much help in deciding the issue of whether those notes do in fact reflect bona_fide indebtedness from sidal to petitioners and from petitioners to paulan which is the issue in this case if as respondent argues the interest rates on the unsecured indebtedness from sidal to petitioners and from petitioners to paulan as set forth in the promissory notes are too low those rates may be subject_to increase pursuant to sec_482 see sec_1_482-2 income_tax regs nonetheless we agree with respondent that the promissory notes are entitled to little or no weight in our consideration of whether the back-to-back loans claimed by petitioners actually existed neither petitioner could recall the actual dates upon which the promissory notes were executed they could only agree that the notes were executed sometime between and we infer from that testimony that the notes were not executed contemporaneously with the wire transfer and the paulan direct payments but were instead backdated to appear contemporaneous with those payments moreover none of the eight sets of promissory notes bears an effective date that corresponds to the paulan direct payment to which it relates five sets of notes bear effective dates that are between days and more than months subsequent to the corresponding paulan direct payments even if we were to accept as accurate the stated effective dates of those notes the notes are more reflective of attempts to recharacterize prior debts from sidal to paulan as back-to-back loans through petitioners than they are of back-to-back loans as of the dates of the actual paulan direct payments therefore at best those notes suggest the creation of a back-to-back_loan structure after the paulan direct payments to which they relate such a finding would not justify treatment of those notes as anything more than guaranties of sidal’s existing indebtedness to paulan which would be ineffective to create bases in sidal under sec_1366 see 174_f3d_928 8th cir 535_f2d_309 5th cir conversely the other three sets of promissory notes predate the paulan direct payments to which they relate those promissory notes also fail to support a finding that the corresponding paulan direct payments in substance created bona_fide indebtedness from sidal to petitioners and from petitioners to paulan in the amounts set forth and on the dates thereof see 392_f2d_458 8th cir predated notes insufficient to prove indebtedness from an s_corporation to the taxpayer shareholder affg 47_tc_159 thomas v commissioner tcmemo_2002_108 promissory note bearing a date prior to the transaction to which it relates given no weight affd 67_fedappx_582 11th cir the minutes the paulan minutes in essence reflect meetings at which petitioners acting on behalf of paulan authorized loans to themselves individually and the sidal minutes in essence reflect meetings at which petitioners acting on behalf of sidal authorized borrowings from themselves individually as mere authorizations those meetings are not evidence that the loans in fact occurred but they can be evidence of an intent to make the loans the purported meeting dates all precede the stipulated date s when the minutes were drafted although it is necessarily the case that meeting minutes cannot be drafted until after the meeting we give little or no evidentiary weight to minutes that follow the alleged meetings to which they relate by periods of anywhere from a month to more than years those delays in this case indicate an attempt to provide an after- the-fact paper trail of back-to-back loans through petitioners rather than corroboration of an actual intent to make such loans which existed at the time of the paulan direct payments even the sidal minutes drafted with respect to the date paulan direct payments are stipulated to have been drafted and executed sometime after that date there is no evidence as to how long after date the minutes were drafted therefore we have no reason to give more evidentiary weight to those minutes than to the minutes relating to the earlier payments we also note that because the minutes of each of sidal’s board_of directors meetings specify as the meeting date the alleged effective date of the corresponding set of promissory notes five of the eight sidal board meetings are necessarily alleged to have been held after the borrowings authorized during those alleged meetings as noted supra five of the eight sets of promissory notes bear effective dates subsequent to the paulan direct payment s to which they relate because after-the-fact authorizations as opposed to genuine ratifications are not credible that aspect of a majority of the minutes further supports our conclusion that the minutes merit little or no evidentiary weight in fact it supports the conclusion that none of the alleged paulan or sidal partner board meetings actually took place in the manner or at the times stated in the minutesdollar_figure the accounting entries neither the promissory notes nor the minutes furnish significant evidentiary support for petitioners’ claim that the paulan direct payments constituted back-to-back loans which would give them tax bases in sidal therefore their claim that the paulan direct payments constituted back-to-back loans through them to sidal rests solely upon the accounting for those payments because all of the alleged meetings of the paulan and sidal partners directors ie petitioners are alleged to have occurred on the alleged effective dates of the promissory notes to which they relate we infer that those meeting dates were selected to be consistent with the promissory note effective dates and not because they represent dates when petitioners in their capacities as partners directors of paulan and sidal actually held meetings freyberger the br associates inc controller testified that one of his functions particularly on behalf of sidal was to track the cashflow in and out he stated that the tax characterization of any cash transfer on the books of both paulan and sidal was made by michel in that connection he testified that he prepared the annual trial balances which he gave to michel who was responsible for making any adjustments michel testified that he followed that procedure yearend adjusting entries with respect to the paulan direct payments by recharacterizing as back-to-back loans through petitioners the notes payable and notes receivable that had been initially recorded by freyberger consistent with the actual cashflow as debt obligations running from sidal directly to paulan contrary to michel’s testimony not all of the paulan direct payments which were originally recorded by freyberger as giving rise to notes payable from sidal to paulan were the subject of yearend adjusting entries on the sidal and paulan adjusted trial balances the date paulan direct payment of dollar_figure million and the paulan direct payments to the extent of dollar_figure are reflected on all of the paulan and sidal trial balances in evidence subsequent to those payments as sidal notes payable n p to paulan or paulan notes receivable n r from sidal the and paulan direct payments like their and counterparts were also initially recorded on sidal’s adjusted trial balances as notes payable n p to paulan but those payments were reclassified at yearend on those trial balances as notes payable n p to petitioners one-half of each payment constituting a note payable to each petitioner we assume corresponding entries and yearend adjusting entries were made on paulan’s and adjusted trial balances which are not in evidence to convert receivables from sidal into receivables from petitioners because the and paulan direct payments were always reflected on sidal’s and paulan’s books as giving rise to notes payable from sidal to paulan those accounting entries furnish no support for treating those payments as in substance back-to- back loans from paulan to petitioners and from petitioners to sidal the issue with respect to the and paulan direct payments is whether the yearend adjusting entries alone justify such back-to-back_loan treatment for those payments we find that they do not in both yates v commissioner tcmemo_2001_280 and culnen v commissioner tcmemo_2000_139 we reviewed accounting systems that entailed temporary postings or entries by a bookkeeper reflecting direct loans from the taxpayer’s controlled_entity to an s_corporation in which the taxpayer was a shareholder which entries were consistent with the actual cashflow followed before yearend by adjusting entries reclassifying the loans as back-to-back loans through the taxpayer in both cases we found that the system was indicative of the contemporaneous treatment of the transactions as back-to- back loans through the taxpayer in those cases however the adjusting entries were consistent with an established course of conduct whereby the payor corporation routinely made payments on behalf of the taxpayer shareholder as noted supra petitioners have established no such course of conduct for paulan moreover in each of yates and culnen the taxpayer- shareholder was intimately involved in recording the intercompany advances to the s_corporation as giving rise to payables from the s_corporation to him in yates it was the taxpayer who directed his accountant to make intercorporate funds transfers and by yearend to record those transfers either as distributions to him followed by capital contributions to the payee s_corporation or as back-to-back loans to the s_corporation through him in culnen the taxpayer’s regular accountant testified that it was the taxpayer who routinely over a 20-year period directed the bookkeeper for the payor corporation to have that corporation write checks on his behalf and charge the amounts to his loan account with the corporation and the taxpayer’s outside accountant testified that she made the adjusting entries classifying the payor corporation’s payments to the loss s_corporation as back-to-back loans through the taxpayer on the basis of conversations with the taxpayer in this case there is no evidence that petitioners were even aware of the paulen and sidal accounting entries designed to show back-to-back loans through them or of the fact that the appropriate adjusting entries were not made in connection with the date and paulan payments to sidal rather the testimony at trial indicated that petitioners relied completely upon michel for all tax planning and that it was michel who alone was responsible for making the accounting entries consistent with his plan to generate tax bases for petitioners in sidal petitioners who lacked any hands-on involvement with the accounting for the paulan direct payments cannot like the taxpayers in yates and culnen rely on those accounting entries to prove the existence of binding debt obligations from sidal to them and from them to paulan arising out of those payments on the dates thereof in burnstein v commissioner tcmemo_1984_74 we rejected the taxpayer’s attempt to reclassify intercorporate loans as back-to-back loans through the taxpayers commenting as follows all the taxpayers really did was make journal adjustments at the end of each year when it could be determined that the transferee s_corporation would have a net_operating_loss to reclassify the transferred funds on the books of the transferor_corporation as accounts_receivable due from the taxpayers and on the books of the transferee s_corporation as accounts_payable due the taxpayers such reclassification is insufficient to create indebtedness of the corporation to the shareholder withing the meaning of the predecessor of sec_1366 similarly we do not believe that the yearend adjusting entries overseen by michel with respect to some but not all of the paulan direct payments were sufficient to justify treating those payments as giving rise to indebtedness from sidal to petitioners on the dates the payments were made at best they caused a yearend reclassification of sidal’s original debt to paulan which was insufficient to provide petitioners with debt bases in sidal under sec_1366 see 535_f2d_309 5th cir bhatia v commissioner tcmemo_1996_429 shebester v commissioner tcmemo_1987_246 burnstein v commissioner supra conclusion for the reasons stated we find that despite petitioners’ overall intent to take the steps necessary to establish tax bases in sidal beginning in the steps taken the promissory notes the minutes and the accounting entries were ineffective to carry out that intent at best those steps amounted to a reclassification of initial indebtedness from sidal to paulan put quite simply petitioners in conjunction with michel paid insufficient attention to detail another example of that failing is exemplified by the failure to have sidal issue information returns irs forms to petitioners in connection with its interest payments actually made to paulan on the alleged indebtedness we find that petitioners have failed to provide credible_evidence that the paulan direct payments entitled them to any bases in sidal under sec_1366 the wire transfer payments unlike the paulan direct payments the wire transfer payments in form suggest a back-to-back_loan structure through petitioners as the intermediate borrowers from paulan and lenders to sidal moreover the adjusted trial balance for and for all subsequent years always reflected the payments as giving rise to payables from sidal to petitioners and from petitioners to paulan therefore there was no necessity for a yearend adjusting entry nonetheless consistent with the paulan direct payments sidal made all principal and interest payments directly to paulan as in the case of the paulan direct payments and largely for the same reasons we give no significant evidentiary weight to the promissory notes and minutes relating to the wire transfer payments petitioners cannot recall when the promissory notes dated date were executed except insofar as they could agree upon an execution date sometime between and and petitioners have stipulated that the applicable minutes authorizing those date payments were drafted no earlier that date moreover both the paulan and the sidal minutes specify a meeting date date on which the alleged loans from paulan to petitioners and from petitioners to sidal were authorized that is more than weeks after the wire transfer payments actually occurred thus it is the form of the wire transfer payments and the manner in which they were consistently recorded on both paulan’s and sidal’s books that furnish the evidentiary support for petitioners’ position that those payments constituted back-to- back loans giving petitioners bases in sidal to the extent thereof we find that that evidence is sufficient to sustain petitioners’ position although we would normally be inclined to view petitioners’ participation in the transactions if they were essentially conduits for transfers of funds from paulan to sidal as without independent legal significance in this instance petitioners’ involvement at some personal inconvenience represented a concrete manifestation of an intent to create debt from sidal to them and from them to paulandollar_figure the petitioners decided to abandon the wire transfer structure for subsequent payments from paulan to sidal as an inconvenient to them interruption of the interentity flow of funds as discussed supra were we to view the same-day wire transfers from paulan to petitioners and from petitioners to sidal as without independent legal significance we would disregard those intermediate payments under the so-called step_transaction_doctrine contemporaneous and subsequent bookkeeping for the wire transfer payments represented a further manifestation of that intentdollar_figure as noted supra note the amounts of basis attributable to the wire transfer payments that carried over to are not certain it is certain however that those basis amounts are substantially less than sidal’s ordinary_loss thereby enabling each petitioner to deduct only a small portion of that loss and none of sidal’s ordinary_loss we assume that the parties will be able to arrive at agreed carryover_basis figures in the rule computation e conclusion the paulan direct payments did not provide petitioners with any bases in sidal under sec_1366 the wire transfer payments did provide petitioners with carryover bases in sidal under that section sufficient to enable them to deduct a small portion of sidal’s ordinary_loss and none of sidal’s ordinary_loss decisions will be entered under rule as in gilday v commissioner tcmemo_1982_242 n we regard the payments of principal and interest by sidal directly to paulan rather than to petitioners who in turn would have had to transmit those payments to paulan as the permissible avoidance of fruitless steps
